Citation Nr: 1619872	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability exhibited by vision problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had a videoconference hearing in October 2014.  The transcript of this proceeding has been associated with the Veteran's virtual record.

The Board remanded the Veteran's claim in March 2015.  The case has been returned to the Board for further appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for disability exhibited by vision problems.  In a September 2012 statement, the Veteran indicated that he had a decrease in visual acuity and he began to wear glasses while in-service.  The Veteran has testified that his eyes have been burning and red since active service.  He also testified that he was treated at the eye clinic almost every week while he was stationed in France because bright lights bothered his eyes.  The Board notes that there is a treatment note (undated) indicating headaches and eye strain; with subsequent orders for eyeglasses for the Veteran.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). 

The Board finds that the Veteran is competent to testify that he has vision problems since service.  

The Board remanded for a VA examination.  In June 2015, the VA examiner indicated that the Veteran's vision loss is due to dry eye and cataracts; further indicating that he was never diagnosed with eye or vision problems during active service.  However, the examiner did not determine, or seemingly consider, whether the Veteran's dry eye and cataracts are otherwise related to service or any incident of service; to include the diagnosed in-service eye strain.  .

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for his eyes.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.  The RO or the AMC should continue its efforts to obtain any pertinent, outstanding service medical records unless additional efforts would be futile.

2.  Obtain and associate with the claims file any VA medical records reflecting treatment for visual problems.

3.  Arrange to obtain from the June 2015 VA examiner an addendum opinion addressing the Veteran's vision.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate examiner based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the examiner designated to provide the addendum opinion.

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  For any disability exhibited by vision problems found, the examiner should indicate whether it as likely as not had its clinical onset in service or is otherwise related to service.  The examiner must specifically consider the current diagnoses of dry eye and cataracts; the inservice treatment for eye strain; and the Veteran's description of having problems with bright lights in service.  A complete rationale should be given for all opinions and conclusions expressed. 

4.  Then, the RO or the AMC should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


